 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH REAGAN CARTER,                             No. 1: 17-cv-01374-DAD-GSA (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DISMISSING
13            v.                                       ACTION WITH PREJUDICE DUE TO
                                                       PLAINTIFF’S FAILURE TO STATE A
14    CALIFORNIA HEALTH CARE                           COGNIZABLE CLAIM
      SERVICES, et al.,
15                                                     (Doc. No. 26)
                         Defendants.
16

17

18           Plaintiff Keith Reagan Carter is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a
20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On August 15, 2019, the assigned magistrate judge screened plaintiff’s second amended

22   complaint and issued findings and recommendations, recommending that this action be dismissed

23   with prejudice due to plaintiff’s failure to state a cognizable claim. (Doc. No. 26.) The findings

24   and recommendations also recommended that the granting of further leave to amend would be

25   futile because the defects in plaintiff’s second amended complaint were not capable of being

26   cured through amendment. (Id. at 10.) On October 10, 2019, plaintiff filed objections to the

27   findings and recommendations.

28   /////
                                                       1
 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
 3   objections, the court finds the findings and recommendations to be supported by the record and
 4   by proper analysis. In his objections, plaintiff does not meaningfully dispute that his complaint
 5   fails to allege a cognizable claim and that leave to amend would be futile given that the defects in
 6   his complaint are not curable by amendment. Accordingly, the court will adopt the findings and
 7   recommendations.
 8           Lastly, on November 26, 2019, plaintiff filed a motion with the court “for ancillary funds
 9   and service” and a “supplemental application to state a claim.” (Doc. Nos. 34, 35.) In the first
10   filing, plaintiff asks the court for “ancillary funds in the amount of $500.00,” which he claims are
11   “reasonably necessary for preparation and or presentation while being housed in . . . Jail.” (Doc.
12   No. 34 at 1.) The court does not have the ability to provide plaintiff with monetary funds. With

13   respect to plaintiff’s second miscellaneous filing, it appears that he is seeking leave to amend his

14   complaint to add additional claims, including claims for intentional infliction of emotional

15   distress and unfair business practices. (Doc. No. 35 at 1.) The court construes this filing as a

16   motion brought pursuant to Federal Rule of Civil Procedure 15(a)(2). However, “a district court

17   need not grant leave to amend where the amendment: (1) prejudices the opposing party; (2) is

18   sought in bad faith; (3) produces an undue delay in litigation; or (4) is futile.”

19   AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006). Here, for the

20   reasons stated in the pending findings and recommendations, the court finds that further

21   amendment would be futile. Accordingly, the court will deny both of plaintiff’s miscellaneous

22   motions.

23           For the reasons set forth above:

24           1.     The findings and recommendations issued on August 15, 2019 (Doc. No. 26) are

25                  adopted in full;

26           2.     This action is dismissed with prejudice due to plaintiff’s failure to state a

27                  cognizable claim;

28   /////
                                                         2
 1        3.    Plaintiff’s miscellaneous motions (Doc. Nos. 34, 35) are denied; and
 2        4.    The Clerk of the Court is directed to close this case.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   December 2, 2019
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
